actual costs of the disciplinary proceedings (excluding staff salaries)
within 30 days of the State Bar submitting its memorandum of costs.
              Based on our review of the record, we agree that a suspension
is warranted but conclude that the length of the suspension is insufficient
in relation to Reade's admitted conduct. 2 Accordingly, we reject the
conditional guilty plea agreement and remand this matter to the Southern
Nevada Disciplinary Board for further proceedings.
              It is so ORDERED. 3



                                                , C.J.
                         Hardesty


                                                                     , J.
 arraguirre                                Dougla"
                                                 -7/(1


                                                                       J.
                                           Saitta



   bons
                                               PidepAt7'              ,J.




      2 Cf. In re Discipline of Noel Gage, Docket No. 64988 (Order
Approving Conditional Guilty Plea Agreement, May 28, 2014); In re
Discipline of Harvey Whittemore, Docket No. 66350 (Order of Suspension,
March 20, 2015).

      3 Thisorder constitutes our final disposition of this matter. Any
further proceedings concerning Reade shall be docketed as a new matter.



                                       2
                cc: Chair, Southern Nevada Disciplinary Panel
                     Bar Counsel, State Bar of Nevada
                     Wright Stanish & Winckler
                     R. Christopher Read
                     Kimberly Farmer, Executive Director State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A